Citation Nr: 1810889	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  04-32 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to service connection for fibromyalgia.

Entitlement to service connection for low back disability, to include as secondary to service-connected disabilities.

Entitlement to service connection for arthritis other than for the right knee and for the right thumb/ hand, to include as secondary to service-connected disabilities.

Entitlement to service connection for arthritis of the right knee. 

Entitlement to service connection for arthritis of the right thumb/hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to December 1976 in the United States Navy.

This case comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In a March 2010 decision, the Board granted service connection for a left ankle lateral collateral ligament strain and denied service connection for a cervical spine disability, which included consideration of degenerative joint disease.  

In the March 2010 decision, the Board remanded the case to the RO so that a Statement of the Case (SOC) could be issued regarding service connection for left Morton's neuroma and metatarsalgia (left foot), bilateral plantar fasciitis (feet), temporomandibular (TMJ) problems (jaw), bilateral carpal tunnel syndrome (wrists), and a total disability rating based on individual unemployability (TDIU).  
The SOC was issued in February 2015, denying service connection for Morton's neuroma and metatarsalgia, bilateral plantar fasciitis, TMJ problems, bilateral carpal tunnel syndrome and a TDIU.  The Veteran did not perfect a timely appeal.  38 U.S.C. § 7105(d)(3); 38 C.F.R. §§ 20.302, 20.1103.  

In a March 2016 decision, the Board granted service connection for left knee degenerative joint disease and left hip bursitis and tendinitis.  Therefore, these issues are no longer on appeal or considered to part of the remaining general claim for arthritis. 

This case has been before the Board on multiple occasions, most recently in June 2017.  The Veteran testified at a Board hearing in July 2007.  In January 2016 the Board notified the Veteran that the Veterans Law Judge who conducted that hearing was no longer with the Board and that if the Veteran would like a new hearing she should respond to the letter within 30 days.  The Veteran did not respond to that letter and it is presumed the Veteran does not desire a new hearing.

The issues of fibromyalgia, low back disability, and right thumb/hand arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current disability associated with arthritis of the left hip, jaw, either ankle, either foot, either wrist, either shoulder or either elbow, nor does the Veteran have rheumatoid or systemic arthritis.

2.  Right knee osteoarthritis was caused by the Veteran's service connected ankle disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for rheumatoid arthritis, systemic arthritis, and arthritis of the left hip, jaw, either ankle, either foot, either wrist, either shoulder and either elbow are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  Right knee osteoarthritis is proximately due to the Veteran's service connected ankle disabilities.  38 C.F.R. § 3.310(a) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a disability resulted from an injury or disease incurred in or aggravated by active service.  
38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability beyond the natural progression of a disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




i.  Arthritis

"[T]he term osteoarthritis is a synonym of the terms degenerative arthritis and degenerative joint disease."  Greyzck v. West, 12 Vet. App. 288, 291 (1999).

When the Veteran filed her claim for arthritis in December 2001, she cited disorders multiple disorders including  of the left knee, left hip, right and left ankles and right foot. In an authorization and consent to release form that was received the same day as her claim, the Veteran noted having arthritis in her ankles, back, knees and possibly neck.   In  December 2001 letter, an attending private physician generally noted residuals of traumas to the knees, ankles, feet, and low back to include degenerative disc disease.  In an undated statement received in March 2002, the Veteran reported that she had been diagnosed by another private physician with osteoarthritis of the feet, knees, wrists, and low back.  She also referred to ankle sprains in service that she believed were prone to development of arthritis. 

The Veteran and several fellow sailors reported the circumstances of the Veteran's fall from a bus in service when she incurred a left ankle ligament strain and was provided a cast and later a cane and physical therapy.  She reported that she also injured her left hip during the fall and her left three times and right knee once each during service.  Service treatment records are very limited and do not contain records of the treatment or a discharge examination report.   On a July 15, 2005 medical profile questionnaire, the Veteran wrote she also had arthritis of the shoulders and elbows.  At a July 25, 2007 hearing before the Board, the Veteran also reported having arthritis in her left hip and in the hand she uses for her cane.  Additionally, the Board recently remanded for an opinion on systemic and rheumatoid arthritis.

The Court of Appeals for Veterans Claims has stated that "the claimant's intent in filing a claim is paramount to construing its breadth".  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of Clemons, the Board will address each body part alleged to be arthritic, as well as systemic and rheumatoid arthritis.
 



Rheumatoid arthritis, systemic arthritis, and arthritis of the left hip, jaw, ankles, feet, wrists, shoulders and elbows

A review of the record reveals the Veteran has only been found to have arthritis of the cervical spine, thoracolumbar spine and both knees.  There is also evidence of possible right thumb/hand arthritis, which will be addressed in the remand portion below.  Except for the Veteran's reports, there is no competent medical evidence of arthritis in any of the other alleged areas of the body.  In effect, the first prong of service connection, a current disability, is not met with regard to current arthritis of the other joints listed in the heading above. 

Although arthritis has not been found in the other body parts alleged by the Veteran, the Board recognizes the Veteran is not competent to diagnose arthritis, but can report manifestations of a disability e.g. pain.  VA must consider whether the body parts have arthritis or a different disability that may cause such symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the sum of the VA and private medical records do not confirm arthritis of these joints.  To the extent that the Veteran experiences general joint and muscle discomfort, the issue is addressed in the claim for fibromyalgia below.  In light of the above, the claims of service connection for arthritis of the Veteran's left ankle, feet, jaw, wrists and left hip must be denied.  

Arthritis of the shoulders and elbows.

With regard to the Veteran's shoulders and elbows, the Veteran's medical records do not reveal arthritis, but do reveal manifestations of a disability e.g. bilateral shoulder pain.  See, e.g., October 22, 2014 VA treatment records (Veteran reported bilateral shoulder pain for the last few months).  However, a review of the record does not reveal contentions or other evidence of an in-service event that would warrant service connection for an elbow or shoulder disability. 

Even if the Veteran contended her in-service injuries also affected her elbows and shoulders, the Board has reviewed the medical and lay evidence in the Veteran's claim file and found no credible evidence that may serve as a nexus between the Veteran's military service and her shoulder and elbow disabilities.  A mere conclusory generalized lay statement that an in-service event or illness caused the Veteran's current disabilities is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In light of the above, service connection for arthritis of the Veteran's shoulders and elbows must be denied.

Right Ankle and Non-Degenerative Arthritis

A review of the record does not reveal arthritis of the Veteran's right ankle.  Although there is evidence of right ankle pain from falling in the tub in October 2017, the only current right ankle disability found in the record is the Veteran's service connected right lateral collateral ligament sprain.  See October 22, 2017 VA treatment record; see also July 26, 2016 VA ankle examination. 

Similarly, VA examination has revealed the Veteran does not have rheumatoid or systemic arthritis.  The examiner explained "[t]here is no diagnosis for 'systemic or rheumatoid arthritis' because there is no pathology to render a diagnosis."  See August 2017 VA non-degenerative arthritis examination.  Additionally, the Veteran denied at the examination that she has ever been diagnosed with systemic or rheumatoid arthritis. 

In light of the above, service connection for right ankle arthritis, rheumatoid arthritis and systemic arthritis is not warranted.

Right Knee 

The evidence of record supports finding a current disability of osteoarthritis of the right knee, via X-rays.  See January 2012 VA examination and September 2013 X-ray report.

In its March 2016 decision, the Board granted service connection for left knee degenerative joint disease.  This decision was based in large part on a May 2004 opinion letter of Dr. C.M. In the letter, Dr. C.M. stated that the Veteran had been a patient since February 1995.  From the beginning, the Veteran had complained of pain of the feet.  She had wanted to do physical exercise, but had been unable to do even simple walking due to chronic foot pain.  The physician opined, based on experience, that any foot or ankle injury created misalignment in both soft tissue and bony structures, so that proper weight distribution through the feet and legs was lost.  The doctor believed that the Veteran's ankle injuries in 1976 set up a structural misalignment in her lower extremities that was still today causing symptoms.

The Board again finds this letter to be competent and probative.  Accordingly, and resolving reasonable doubt in favor of the claimant, the Board finds that service connection for right knee osteoarthritis as proximately caused by service-connected disabilities is warranted.  


ORDER

Service connection for rheumatoid arthritis, systemic arthritis, and arthritis of the left hip, either ankle, either foot, either wrist, either shoulder or either elbow is denied.  

REMAND

I.  Fibromyalgia 

Upon review of the record, the Board finds a remand is necessary to ensure VA's duty to assist is properly fulfilled with regard to the Veteran's fibromyalgia claim.

Prior to August 2017, the Board remanded the Veteran's claim in order for the Veteran to undergo an adequate examination.  The Board found two prior examinations inadequate, noting "the medical evidence indicates that the Veteran was diagnosed with fibromyalgia in 1989, and had symptomatology associated with fibromyalgia since that time" and "in correspondence dated May 2016, the Veteran stated she believed her fibromyalgia started in January 1976 shortly after she arrived on Midway Island.  Although she is not competent to provide a diagnosis of her condition at that time, the Veteran did describe symptomatology during that time, and neither examiner in 2016 or 2017 took into account her claimed symptomatology, nor did the examiners note the earlier diagnosis of fibromyalgia."  

The Veteran underwent a VA fibromyalgia examination in August 2017.  The examiner noted the Veteran was diagnosed with fibromyalgia in 2004.  The examiner opined "It is less likely than not that the Veteran's fibromyalgia is etiologically related to active service.  The available service treatment records are silent for treatment of, diagnosis of, or complaints consistent with a much later diagnosis of fibromyalgia.  As stated previously it is understood that the STRs are incomplete.  The available medical records post service document that the veteran initially was diagnosed with a chronic pain syndrome a.k.a. fibromyalgia in 2004.  The available records support that the veteran developed symptoms that were diagnosed as fibromyalgia in the early 2000s, many years after discharge from the service.  There is no records found showing that the Veteran had symptoms consistent with fibromyalgia prior to that time."

The August 2017 examiner noted the reported 1989 diagnosis and continuous symptoms reported by the Veteran since 1976 when recording the Veteran's history.  However, there is no indication in the rationale provided that the examiner took into account these statements, as the examiner's rationale explicitly relies on "available medical records".  Although a medical examiner need not discuss all of the potentially favorable evidence of record to render an adequate opinion, the examiner's opinion must still be based on consideration of the relevant medical history, which may be conveyed via lay statements.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293   (2012) ("[T]here is no reasons-or-bases requirement imposed on examiners."); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007), Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  Furthermore, an opinion based on the absence of treatment records without consideration of a Veteran's competent reports is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (finding a VA opinion inadequate where the examiner did not comment on the Veteran's report of injury in service and relied on lack of evidence in the service treatment records to provide a negative opinion).

The Board notes that Veteran reported to a physical therapist in July 2005, that she was diagnosed with fibromyalgia in 1989.  See July 15, 2005 treatment record from Olympic Physical Therapy.  Similarly, a December 2001 letter from Dr. M.N. further supports a possible diagnosis of fibromyalgia prior to 2004, as the letter states "[d]iagnoses brought forward to this office include but are not limited to: degenerative disk disease, arthropathy, fibromyalgia, chondromalacia, and carpal tunnel."  See December 27, 2001 letter from Edmonds Wellness Clinic.

In light of the above, a remand is warranted to obtain an addendum opinion from the August 2017 examiner which takes into account the Veteran's lay statements, including her reported earlier diagnosis and symptomatology. 

Additionally, the Board reminds the Veteran that medical records from Dr. K.M., the doctor she reported diagnosed her with fibromyalgia in 1989, would be of substantial assistance to the Board in deciding the Veteran's claim.  The Veteran is also reminded that it is ultimately her responsibility to obtain records from private treatment providers.  38 C.F.R. § 3.159(c) (2017).

II.  Lumbar Spine

A remand is necessary to ensure VA's duty to assist is properly fulfilled with regard to the Veteran's low back disability claim.

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after separation from service, even though there is no evidence of that disease during the period of service. That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

"[T]he term osteoarthritis is a synonym of the terms degenerative arthritis and degenerative joint disease."  Greyzck v. West, 12 Vet. App. 288, 291 (1999).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2017).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Upon VA examination in October 2016, the Veteran was found to have degenerative arthritis of the spine and intervertebral disc syndrome (IVDS).  The examiner recorded the Veteran's report of an onset of symptoms in 1976 after the Veteran fell.  The examiner checked a box indicating no assistive device, such as a cane or walker, is used by the Veteran.  The examiner opined the Veteran's low back condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In support of this opinion, the examiner stated the Veteran stated that her low back condition was a direct result of an in-service fall, and the examination reveals evidence of degenerative joint disease of the Veterans thoracolumbar spine with an associated left-sided IVDS.  There was no discussion of the Veteran's post-service motor vehicle accidents.  

The RO sought an addendum opinion in January 2017 to seek clarification of the examiner's rationale, but the examiner was not available at the time to fulfill the request.  Another examiner reviewed the record and opined that it is less likely than not that the Veteran's lumbosacral degenerative disc disease and degenerative joint disease were cause by or related to or permanently aggravated beyond the normal progression by any event that occurred during military service including a fall from a bus.  In support of this, the examiner stated "[t]he telling finding is that there is no chronicity of care for any back complaints from the time of military service until a quarter of a century later and after the last motor vehicle accident in 2001, and the veteran has had consistent care since that time.  The evidence of record thus supports that, although the veteran might have experienced low back pain at various times in her life including while on active duty, she did not sustain a chronic and disabling back injury until the motor vehicle accident in 2001."

In June 2017, the Board remanded for additional opinions, noting the deficiencies in the October 2016 examiner's rationale and that the January 2017 examiner did not provide an opinion on whether the Veteran's low back disability was caused or aggravated by her service-connected ankles disabilities.

Upon VA examination in August 2017, the Veteran reported her 1976 fall and subsequent back and ankle pain, and that her work in a galley influenced her back condition.  The examiner noted a 1980 motor vehicle accident in which she injured her low back with pain improving following the event.  The examiner noted degenerative disc disease as her only thoracolumbar spine condition.  In the Record Review section of the report, the examiner cited medical records from 1998 through 2007, and noted low back pain being on the Veteran's VA problem list, but not receiving VA treatment from June 2013 through the present.

The examiner opined it is less likely than not that the Veteran has any low back disability that is etiologically related to active service.  In support of this, the examiner stated "[t]he service treatment records are silent for complaint of, treatment for, or diagnosis of a low back condition.  Review of the available records shows that service treatment records are not complete as stated in the 2010 Board of Veterans' Appeals.  Therefore it is not possible to determine if the veteran injured her back while on active duty based only on in-service record review.  The Veteran is competent to report her own history which included falling while stepping out of a bus while on active duty.  However per available records a chronic low back condition did not develop until 2001, following multiple motor vehicle accidents.  This is 25 years after discharge from the service.  I am unable to make a connection between any report of back injury in-service with current low back conditions."

The examiner also opined it is less likely than not that the Veteran has a low back disability that is proximately due to or the result of service-connected ankle disabilities.  In support of this, the examiner stated "I find no clear evidence from review of orthopedic literature to suggest that an injury to one or both lower extremities would have any significant impact on the spine unless the injury resulted in a major muscle or nerve damage causing partial or complete paralysis of the damaged leg, and/or shortening of the injured lower extremity resulting in a limb length discrepancy of more than 5 cm so that the individual's gait pattern has been altered to the extent that clinically there is an obvious lurching type gait (a significant limp).  In addition, in order for this type of gait to have impact on the spine, it is likely that the abnormal gait or limp would need to be present over an extended period of time, in terms of years."  

Review of the record reveals the January 2017 and August 2017 VA examiner opinions may be based on an inaccurate premise.  Both examiners indicated the Veteran did not have a chronic low back condition until 2001, with the January 2017 examiner noting "no chronicity of care" until after a 2001 motor vehicle accident.  

However, a review of the record reveals evidence of continuous complaints and treatment well before 2001.  For example, a 2002 letter from Dr. C.M. states the Veteran has been seeing Dr. C.M. since February 1995, and at that initial examination the Veteran reported she was injured from a fall in the mid-1970s.  Dr. C.M. also stated the Veteran "has had continuous problems with her ankles, knees and spine since that time", and that she has treated the Veteran for degenerative disc disease, among other disabilities, since 1995.  Dr. C.M. further noted that "[a]bout two years ago I noted her condition was getting worse".  See January 28, 2002 letter.  This statement reflects worsening prior to the 2001 motor vehicle accident.

Additionally, as noted above, an examiner must consider the Veteran's medical history, including lay statements.  Here the examiners impermissibly ignored the Veteran's statements regarding her reports of ongoing symptoms since service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding an examination inadequate where the examiner failed to consider assertions of continued symptomatology).

In light of the above, and the Veterans numerous statements indicating that she has had continuous back pain since service, the Board finds remand is warranted for additional examination.  

III.  Arthritis - Right Thumb/Hand

A remand is required in order for the Veteran to undergo a VA hand examination.

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  See generally Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

As noted above, the Veteran reported during her July 2007 hearing that she has arthritis in the hand she uses for her cane.  The Veteran is right hand dominant.  See January 2012 VA examination.  A diagnostic x-ray report from December 2004, notes two views of the Veteran's right thumb were reviewed.  The reviewing doctor stated "[t]his may represent early osteoarthritis or could also represent an inflammatory process given her persistent symptoms there."

During the Veteran's February 2009 VA examination, the Veteran was "walking with a cane which she has been using since 1994."  During a July 2016 VA examination, the Veteran reported regularly using a cane and occasionally using a walker to assist with her left knee and left ankle disabilities.

The evidence of record does not contain a medical opinion on whether the Veteran's use of a cane or walker is for her service connected disabilities and whether her right thumb/hand disability is proximately due to such use, or whether such use has aggravated her right thumb/hand disability. 

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding VA records of evaluation and/or treatment since July 2017.

2.  Request that the Veteran identify all sources of treatment that she has received for her claimed conditions and to provide any releases necessary for VA to secure records of such treatment, to include from Dr. K.M.  Reasonable efforts should be made to obtain all such treatment records so identified.

3.  Obtain an addendum opinion from the August 2017 fibromyalgia examiner if available.  The examiner must explicitly address the Veteran's lay statements including her reported earlier diagnosis and symptomatology.  In particular, the Veteran provided a lengthy statement in received in March 2002 describing her service and post service history.  In rendering this opinion, the examiner is advised that the Veteran is competent to report her symptoms and history.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.

4.  Schedule the Veteran for a VA thoracolumbar spine examination with an appropriate specialist to determine the nature and etiology of any lumbar spine disability.  The examiner must review the claims file and consider the Veteran's statements regarding onset and continuity of symptomatology of a lumbar spine disability. In particular, the March 2002 lengthy statement from the Veteran in which she described her service and post service injuries and treatment history and the February 2002 letter from private physician, Dr. C.M. who reported on treatment since 1995. 

The examiner is to provide opinions on:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that any low back disability had its onset during active service or is related to any in-service disease, event, or injury; or 

b. Whether it is at least as likely as not (a 50 percent or greater probability) that any low back disability is proximately due to or aggravated by a service-connected disease or injury.  

If aggravation beyond the normal progression is found, the examiner must attempt to identify the baseline level of severity of the disability prior to aggravation.  

In rendering this opinion, the examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.

The examination report must include a complete rationale for all opinions expressed.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Schedule the Veteran for a VA hand examination to determine the nature and etiology of any right hand disability, to include a right thumb disability.

The examiner is to provide opinions on:

a. If during the course of the examination, the Veteran contends her right thumb/hand disability is related to an in-service event, provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that any right thumb/hand disability had its onset during active service or is related to any in-service disease, event, or injury;

b. Whether it is at least as likely as not (a 50 percent or greater probability) that any right hand disability, to include a right thumb disability, is proximately due to or aggravated by a service-connected disease or injury, to include use of assistive devices to compensate for service-connected disabilities.  

If aggravation beyond the normal progression is found, the examiner must attempt to identify the baseline level of severity of the disability prior to aggravation.  

In rendering this opinion, the examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.

The examination report must include a complete rationale for all opinions expressed.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  After undertaking any additional development deemed appropriate, adjudicate the claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


